SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): October 24, 2008 BALQON CORPORATION (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation) 000-52337 (Commission File Number) 33-0989901 (IRS Employer Identification No.) 1701 E. Edinger, Unit E-3, Santa Ana, California, 92705 (Address of principal executive offices) (Zip
